        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 1 of 45



                   IN THE UNITED STATES DISTRICT COURT
                        FOR DISTRICT OF COLUMBIA


                                                    )
JEREMY MATTWAOSHSHE of the Sovereign                )
Kickapoo Indian Nation and JUSTIN                   )
STALLBAUMER of Corning, Kansas, and on behalf       )
of a PUTATIVE CLASS similarly situated,             )
                                                    )
            Plaintiffs,                             )
                                                    )
v.                                                  )
                                                    ) Civil Action No. _____________
NEXTERA ENERGY, INC. and NEXTERA                    )
ENERGY RESOURCES LLC of 700 Universe Blvd,          )
Jupiter, Florida 33408 and all of its wholly and    )
substantially owned subsidiaries incorporated in    )
Delaware and with the same “Mailing Address” with   )
directions as listed: SOLDIER CREEK WIND, LLC       )    INJUNCTIVE RELIEF AND
to “Attn Corp Gov”, NEXTERA ENERGY                  )    CLASS ACTION COMPLAINT
CONSTRUCTORS LLC and NEXTERA ENERGY                 )
TRASMISSION SOUTHWEST LLC to                        )
“CORPORATE GOVERNANCE LAW/JB”,                      )
NEXTERA ENERGY MARKETING LLC and                    )
NEXTERA ENERGY OPERATING SERVICES                   )
LLC and NEXTERA ENERGY PROJECT                      )
MANAGEMENT LLC to “Corporate Governance”,           )
and JANE DOE NEXTERA SUBSIDIARIES 1-5,              )
WESTAR ENERGY of Kansas c/o Parent Corp             )
Evergy Kansas Central, Inc. at 2900 SW Wanamaker    )
Suite 204, Topeka, KS 66614                         )
                                                    )
and                                                 )
                                                    )
the UNITED STATES OF AMERICA (hereinafter           )
the “Government”), Service of Process c/o U.S.      )
Attorney for the District of Columbia 555 Fourth    )
Street, NW, Washington D.C. 20530 and Certified     )
Copy to: U.S. Department of Justice, Attorney       )
General, 950 Pennsylvania Avenue, NW                )
Washington, DC 20530, U.S. DEPARTMENT OF
TRANSPORTATION (“DOT”) with SECRETARY               )
ELAINE CHAO in official capacity, and FEDERAL
AVIATION ADMINISTRATION (hereinafter                )
“FAA”) with ADMINISTRATOR STEVE
          Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 2 of 45



DICKSON in official capacity 1200 New Jersey Ave,                   )
SE, Washington, DC 20590, the FEDERAL
ENERGY REGULATORY COMMISSION                                        )
(hereinafter “FERC”) 888 First Street NE,
Washington, DC 20426, DEPARTMENT OF ARMY                            )
with RYAN MCCARTHY Secretary in official
capacity 101 Army Pentagon, Washington DC 20310,                    )
and the DEPARTMENT OF JUSTICE ATTORNEY
GENERAL WILLIAM BAR in his official capacity,                       )
and all other subordinate departments, agencies,
offices, and entities of the Government herein                      )
implicated,
                                                                    )
                Defendants.
                                                                    )
                                                                    )
.

                                     CLASS ACTION COMPLAINT1

         1.       Plaintiffs Justin Staullbaumer and Jeremy Mattwaoshshe, who is also a

citizen of the federally-recognized Sovereign Native American Kickapoo Nation, are

citizens of the State of Kansas located in close proximity to a massive “wind farm”

project that began its tower erection construction phase last week in Nemaha County,

Kansas. The Soldier Creek Wind LLC project by NextEra Energy, Inc. is proposed to

have 140 separate wind towers, each 499 feet in height, in a densely arrayed footprint in

southern Nemaha County, Kansas, a relatively highly populated rural county with over

10,000 residents. The footprint of the project will completely surround two Kansas

municipalities with distinct city councils and traditional main street, Corning, Kansas,

Goff, Kansas, and Wetmore, Kansas and within two miles of two additional cities,

Centralia and Kelly.

         2.       This project heavily impacts the environment around Plaintiffs’ properties

1At 499 feet, each skyscraping tower is close in size to The Washington Monument in Washington, D.C.
(555ft.). By comparison, the tallest building in Kansas is only 386 feet tall and the Kansas State Capitol
Dome is only 382 feet tall. https://en.wikipedia.org/wiki/List_of_tallest_buildings_in_Kansas


                                                     2
          Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 3 of 45



and residences and is being constructed without adequate review, oversight, or

involvement by a number of federal agencies in contravention of multiple federal

statutes. Plaintiffs bring this Class Action Complaint & Demand for Jury Trial and other

injunctive relief against Defendants NextEra Energy, Inc. all of its wholly or partially-

owned subsidiaries to include Soldier Creek Wind LLC and those listed in the caption of

this case (hereinafter “NextEra” or “Defendant”), and the United States and its

subordinate executive branch entities listed, to enjoin further construction of this massive

project that will cause irreparable harm and a radical transformation of Plaintiffs’ and the

putative class’ surrounding environment. It is further being rushed into final construction

prior to the undertaking of, or as a result of deficient, statutorily mandated processes,

approvals, determinations, and adjudications that have deprived, have harmed and will

harm Plaintiffs’ rights and interests. Further, NextEra will operate these wind tower

turbines near residential communities in a way that will cause a nuisance and interfere

with property owners’ and lease holders’ use and enjoyment of their property.2

         3.       Plaintiffs assert that the United States Government (hereinafter

“Government”) has failed to comply with federal law to include but not be limited to the

National Environmental Policy Act (hereinafter “NEPA”), the Endangered Species Act,

and the Indian Religious Freedom Act. For instance, there is an airport in the vicinity of

the project that is used extensively for crop dusting. It involves low level flying all over

the area, which shortly will include the need to dip down under and around the 140 wind

towers currently being erected. This creates a serious aeronautical hazard for both the


2
 For comparison purposes, NextEra’s Soldier Creek Wind project in this case involves more than 3.5x the
number of wind towers (140) in a county that has more than 3x the population density than NextEra’s
Nebraska project that is the subject of a class action suit in Florida: Kohmetscher v. NextEra Energy, Inc.,
Case 9:19-cv-80281-DMM.


                                                     3
         Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 4 of 45



airplanes and the property owners into whose homes and on whose property the planes

could easily crash. However the NextEra defendants seem to be presumptively rushing

hoping to complete enough work so a judge would never dare to order them removed.


                                  JURISDICTION
       4.      NextEra has begun to construct wind towers in a location that will have a

very serious negative impact on the environment as will be later set forth. Several federal

agencies have failed to take action herein under the National Environment Policy Act

(“NEPA”) 42 U.S.C. §§ 4321-4377, the Endangered Species Act 16 U.S.C. §§ 1531-

1544, to include but not limited to 16 U.S.C. § 1540 (g)(3)(A), and pursuant to Indian

land protection duties under Chapter 5 of Title 25 U.S.C. to protect Plaintiffs and others.

Plaintiffs, by virtue of their homes’ close proximity to this project, are in a position to

suffer monumental damage from the negative environmental impact from Defendants’

actions. 5 U.S.C. § 706 provides for judicial review and injunctive relief “to compel

agency action unlawfully withheld or unreasonably delayed.” As such this Court has

jurisdiction by virtue of 5 U.S.C. § 706.

       5.      Plaintiffs further allege that the Defendants same proposed actions

threaten a nuisance under Kansas State law, which is so related to claims in the action

under NEPA, within the Court’s original jurisdiction, that they form part of the same case

or controversy under Article III of the United States Constitution. This Court also has

jurisdiction over those claims under 28 U.S. Code § 1367.

       6.       The central offices of the United States are located in this district.

Defendant NextEra has chosen to participate in a business heavily subsidized by the

United States that requires it to work extensively with government offices located in this

district, often requiring permits to proceed, as well as, negotiating the details of how best


                                               4
         Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 5 of 45



to gain their windfall of billions of dollars in taxpayer subsidies from modest income

rural taxpayers like Plaintiffs and without which this gigantic nuisance would not even be

economically feasible. Such contacts constitute continuous and systematic business in

this district. As such, this action arises from Defendant NextEra and its subsidiaries

transacting business in this district.

        7.      Westar Energy is a Kansas Corporation and partner in this project

with NextEra. They have agreed to purchase and possibly transport the electricity

produced from the project. They will be transporting and Interconnecting the

NextEra project into the national electric grid, which will require FERC approval

prior to occurring.


                                             PARTIES


        8.      Plaintiff Justin Stallbaumer resides in Kansas, not far from the small

village of Corning, Kansas and his property is in the midst, within three miles, of 50-60

proposed giant NextEra wind towers in Nemaha County, Kansas. He is a “non-

participant” in the Soldier Creek Wind LLC project. The building of these proposed

towers will immediately impose a radical transformation on his property and the

immediately surrounding terrain such that it will change the very nature, use, and value of

his property should the project move forward and get constructed.

        9.      Plaintiff Jeremy Mattwaoshshe is a citizen of the Kickapoo Nation and

Indian Tribe living on their sovereign land and federally recognized Native American

Reservation that runs adjacent to the eastern edge of the huge Soldier Creek Wind LLC

wind tower project. He was not aware of the massive size nor scope of the wind project




                                             5
         Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 6 of 45



until recently and is not aware of any consultation throughout the years of planning by

any Defendants, whether NextEra subsidiaries or the Government, concerning this project

that will soon forever damage and impact his and his Tribes rights and interests. He did

not have any idea that each of the 140 towers were nearly 40% taller than the Kansas

State Capitol Dome and the tallest building in the state. He did not know that the massive

towers each will have bright, blinking strobe lights flashing in distracting synchronicity

and intensity 365 nights a year, all night in perpetuity. He did not know that these

massive spinning structures were known as “Bird Killers” and will almost certainly kill,

harass, and/or wound Bald Eagles, Hawks, and other precious wildlife that hold religious

and sacred significance to him and his Kickapoo Indian history and heritage. For Mr.

Mattwaoshshe, the clear mortal threat posed by these huge structures has heightened

personal significance as his last name is a native phrase roughly translating in English to

mean “Thunder Bird.”

       10.     Defendant NextEra Energy, Inc., is a for-profit corporation incorporated

under the laws of Florida. Defendant is engaged in power generating activities on a

worldwide basis, to include other locations within the United States. They are the world’s

largest wind power generating corporation.

       11.     Defendant Soldier Creek Wind, LLC, NextEra Energy Resources LLC,

NextEra Energy Constructors LLC, NextEra Energy Marketing LLC, NextEra Energy

Operating Services LLC, NextEra Energy Project Management LLC, NextEra Energy

Transmission Southwest LLC, and other unnamed subsidiaries of NextEra Energy, Inc.

are subsidiaries of, and significantly controlled by, parent corporation NextEra Energy,

Inc. of Jupiter, Florida but are incorporated under the laws of the state of Delaware.




                                             6
           Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 7 of 45



       12.     Defendant United States is a sovereign; and its subordinate departments

and agencies are all part of one, unified executive branch for liability and pleading

purposes. The Department of Transportation is a subordinate department of the

Government. The Federal Aviation Administration is an administration subordinate to

the Department of Transportation and the FERC is an ‘independent’ Commission but part

of and subordinate to the one, unified executive branch of the United States Government.

Likewise, the Department of Interior and the Department of Justice are all subordinate

departments of the Government. The Government and its subordinate elements in the

executive branch are responsible for carrying out federal laws such as the National

Environmental Policy Act (hereinafter “NEPA”), Endangered Species Act, Indian

Religious Freedom Act, and other listed, referenced, or implied as being so listed in this

Complaint. The Secretaries listed have supervisory responsibility over their agency

actions and omissions.


                                NATURE OF THE ACTION


       13.      Defendant is a world-leading electric utility company generating billions

of dollars in revenue, a great deal of which comes directly from, and would not have been

economically-feasible, but for the tremendously generous laws and green-new-deal

policies and subsidies from the Federal Government. Such massive incentives and

financial assistance come in the form of hundreds of millions in tax breaks and other

subsidies, including a stunning lifetime tax exclusion from the State of Kansas for this

project.

       14.     Despite these tax incentives, the NextEra Defendants try to further

maximize profits at the expense of, and off the backs of modest-income rural Kansas


                                             7
         Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 8 of 45



taxpayers like Plaintiffs who have also been subjected to years of overly-aggressive

NextEra bullying to ensure their corporate goals would not be frustrated. Local

municipal officials and residents alike have, essentially, been bum rushed and intimidated

into silence in this small farming community. The pattern has been the same across the

Midwest landscape with ungrateful subsidy-hoarding conglomerates like NextEra and its

blinding array of subsidiaries and affiliates dismissively treating the local community

with aggressive, even unlawful, business practices and tactics in open disdain for the

concerns, rights, and well being of those local communities who have to bare the

consequences of their unnatural wind tower colossuses without any meaningful

compensation or say in the matter.

       15.     While NextEra is no doubt proud to be among the biggest wind energy

companies in the world and has taken these huge tax subsidies from modest taxpayers

like Plaintiffs, they have refused to recognize the legitimate concerns and harm caused by

the way they both steam-roll locals and play hide-the-ball from federal oversight

concerning the very real environmental implications of these massive wind tower arrays,

particularly the Soldier Creek Wind LLC project which is the second largest in the entire

state of Kansas, yet will loom over a fairly heavily populated rural community, most of

whom are “non-participants.” Their rights are also recognized in the present action

seeking to halt this unusually large and harmful project from proceeding any further

without adequate federal oversight or study, particularly from the Department of Interior,

Fish and Wildlife Service (“FWS”).

       16.     These unsuspecting, hard working ranchers and farmers are about to be

thrust, almost overnight, into the middle a maze of giant, dizzying, metal and composite




                                             8
           Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 9 of 45



mechanical beasts towering down on their homes and properties 24/7 and 365 days a

years in perpetuity even if they “opted out” of Defendants’ meager lease and contract

offers. It will result in certain Bald Eagle and other Endangered Species kills, maiming,

and harassments. Nonetheless, NextEra is about to force upon them the involuntary

consequences of NextEra’s total transformation of their once idyllic, bucolic, and

cohesive rural landscape. Their daily lives will forever be subject to the looming

presence, consequences, and invasion directly down upon them from these monstrous

structures where just days prior they were able to peacefully enjoy their natural little

patch of quiet prairie.

          17.   These towering structures are not without serious risk to health,

environmental impact, safety, and the quiet and peaceful enjoyment of property.

          18.   The Soldier Creek Wind LLC project of Nemaha County, Kansas, is

uniquely large and expansive even among NextEra wind projects. It will be among the

largest few in Kansas and among the largest approximately 30 or so in America --

perhaps the largest relative to population in close proximity. It presents a particularly

dense and massive array of wind turbines reaching 499 feet tall and numbering 140

towers within a relatively small square mile footprint in a once open, rolling patch of

Kansas prairie. Before the small community of Corning, Kansas was intimidated into

settling with NextEra a few months ago for a reported sum of a few hundred thousand

dollars, miniscule in relation to the damage caused by NextEra, it was estimated that their

proposed three-mile exclusion ordinance around that city would have knocked out 56

towers.

          19.   NextEra, realizing the devastation to populated environments like




                                              9
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 10 of 45



Corning, Kansas, first sought out “leases” by deliberately concealing the devastation it

knew these towers caused to the environment and the living space of the ranchers and

farmers, many of whom had lived on their properties for generations. Plaintiff

Stallbaumer wisely rejected NextEra’s “lease” and contract offers, realizing the extent of

the harm this would cause.

        20.    Although unsuccessful in concealing and deceiving enough local residents

into signing these leases, NextEra focused on the largest and wealthiest landowners and

went ahead to start building anyway.

       21.     Common sense speaks to anyone in that situation to say Mr. Stallbaumer

is now confronted with an imminent and very serious and significant nuisance and

diminution of rights and interests to him and his property for which he has received

nothing in compensation and had no real say in its “approval” process other than a couple

of minutes of perfunctory talk time at a town hall or a few cents, per capita, of tax

revenue to pay a fraction of the likely road damage from huge industrial vehicles marring

the roadways and bridges around the county. This suit is his, and Mr. Mattwaoshshe’s as

discussed later, and the Putative Class’ opportunity to finally have their legal rights and

interests heard, taken seriously, and recognized before their entire lives and properties are

forever transformed and diminished.

       22.     The Plaintiffs and the Putative Class will all face the same fate in a few

days, if the Court does not step in to enforce legitimate and justified injunctive relief in

the face of NextEra’s accelerated construction efforts. This is due to the statewide stay-

home Executive Order based on the Declared State of Health Emergency for Covid-19

that they have been flouting for months since NextEra is no currently nor in the




                                              10
          Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 11 of 45



reasonably foreseeable future qualified under the Governor’s “essential services”

exemption given that they are not currently “generating” nor “transporting” electricity.

NextEra and their subsidiaries have been gathering for several months in groups of

approximately 50-100 mostly out-of-area contractors to have coordination meetings

without proper health precautions at their tiny office trailer located east of Corning,

Kansas.

       23.     NextEra is clearly rushing head-long to raise towers in order to create a

fait-a-compli in which their 140 monster towers will be standing and likely never be

ordered taken down even if they are unsuccessful in litigation. There is sad recent

precedent for this in this very Circuit in Nat’l Parks Conservation Ass’n v. Semonite, 916

F.3d 1075 (D.C. Cir. 2019), where Plaintiffs sought an injunction fearing the Court would

never order these multi-million dollar structures taken down even if they prevailed on the

many claims. While given assurances to the contrary that is exactly what happened.

They prevailed on the merits but another Court concluded it would be waste to then tear

them down after they had been erected and operating. That is the ultimate injustice for

Plaintiffs to pour years of effort, emotion, and resources into litigating legitimate claims,

to then taste the bitterness of the ultimate pyrrhic victory. It should not be allowed to

happen in this case.

       24.     As a general idea, “wind farms” are legitimate renewable sources of

electricity but they also pose real dangers, consequences, and uncompensated damages to

locals, not to corporate executives living thousands of miles away from the nearest

blighting wind tower array. When built in too high of concentrations, like in the Soldier

Creek Wind LLC scenario, and without proper set-back to homes, work and recreation




                                             11
            Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 12 of 45



areas, and residential communities they present nuisance and injuries to the environment

and local heritage sites. NextEra must be required to confront the entirety of its

environment, heritage, and civil nuisance liabilities in the open, before they build, not just

play the system to escape legitimate scrutiny.

           25.       The 140 towers with three rotating 260 foot long blades, and their quick-

flash strobe lights firing in sync each few seconds, will present an imposing and intruding

disturbance and generate significant amounts of noise that will be especially agitating in

the normal, bird-chirping quiet of rural America. The noises are diverse in nature but

also continue, often with 24/7 consistency, with deep thumping regularity akin to an

approaching helicopter that never seems to land or depart the area. The sound can be

constant for days, depending on the weather, and experienced by residents miles away.

But is experienced with devastating effects by those living only 2000 feet away,

approximately only 1/3 of a mile or the equivalent of a few city blocks4, which is all that

is required by current NextEra and Nemaha County supervisors’ “negotiated” agreement

for homes that are “non-participants” in NextEra’s “wind farm” soon to stand high atop

Plaintiffs’ homes. Reports indicate the residents living within several miles of these

towers suffer damage and harm to their quality of life from adverse health and well being

from stress, anxiety, and significant sleep disruptions.

           26.       For reference, while standing at ground level within this project’s footprint

in the open prairie of Kansas, the top 1/3 portion of the wind towers at the Flat River

Wind ‘Farm’ are visible, a distance of more than 25 miles. The Flat River project is a

similar yet much smaller array of wind towers just over the state line with Nebraska. At



4   In the open terrain of rural, rolling hills Kansas that is very close.


                                                          12
         Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 13 of 45



night from the same ground level vantage point, their synchronous strobe lights, 260 or so

feet below the ultimate tower height, flash bright and are attention grabbing at over 25

miles distance. Those towers are smaller in size and smaller in number, 40 compared to

NextEra’s 140. The Kickapoo Nation Reservation is only four miles away from the line

of proposed towers along the western edge of the Soldier Creek Wind LLC project. All

of the 140 proposed towers in NextEra’s project are much closer to the Kickapoo Nation

Reservation than the distance to the current Nebraska towers with the imposing strobes

and visibility. Mr. Stallbaumer’s home has as many as 50-60 of these giant strobe light

and helo-thumping towers within 3 miles in a 360 degree circle around his home.

        27.     Some of the adverse consequences of wind towers include the flickering

shadow effect from angled sunlight also known as ‘shadow flicker’ causing attention and

mental fatigue and agitation. Sufferers have complained of severe physical and mental

effects as a result.

      28.       NextEra has ignored, or failed to take responsibility, for primarily

choosing locations for the wind towers based on maximum profits while refusing failing

to mitigate the often devastating effect on local residents and communities when siting

these giant devises near farmsteads, homes, work and recreation areas, and roadways.

      29.       They further antagonize and damage individuals and these rural

communities by pitting participating members against non-participating members in

pitched political maneuverings that have severely damaged and torn apart the normally

cohesive, peaceful, supportive, and unified character of Nemaha County, Kansas.

Defendants’ actions have exacerbated stress, anxiety, and even fear with their bullying

and bare-knuckle strategies and tactics. They have even resorted to potentially criminal




                                             13
           Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 14 of 45



intimidation of an elected public official on the City Council of Corning, Kansas in the

exercise of official public duties and First Amendment activities. NextEra with their

partner Westar Energy conspired to hire this elected, public opponent of the Soldier

Creek project approximately one year ago. Then about 10 months after inking that

agreement, the man was subjected to a targeted5 effort to silence him in or about October

2019, when he was called in to the corporate headquarters office and was threatened with

firing from this lucrative job with Westar just six months into his new-hire probationary

period if he did not immediately halt all public opposition to the Soldier Creek project on

forums like Facebook and instructed to “have no opinion” in the future on the Soldier

Creek project. At that time, he and his fellow elected city councilmen were in the middle

of preparing an ordinance for a three-mile tower exclusion zone around the city limits as

part of his official duties as an elected Corning, Kansas official. Not only did he

immediately take down his opposition information page on Facebook and immediately

abstain from all voting on the NextEra project, he also abruptly left his position on the

City Council weeks later. Before this incident, he reportedly told people his new job with

Westar was his dream job.

        30.        This act of intimidation and sudden and immediate reversal from one of

the leading public opponents of the project sent a chilling signal to all local officials and

residents alike. It intimidated locals and the opposition eventually resulting in a series of

events that advantaged NextEra’s political machinations and stopped all municipal

restrictions from Corning, and other local municipalities. The opposition never recovered

from this act of intimidation.

5   https://www.spglobal.com/marketintelligence/en/news-insights/trending/gvi2_iiheu_lejl9oqqxza2
7.https://oeaaa.faa.gov/oeaaa/external/searchResults.jsp?action=searchDeterminedCases&pageNu




                                                    14
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 15 of 45



     31.       Even local residents unconnected with official positions expressed

reluctance to voice opposition to the project fearing some kind of gag order or lawsuit

from NextEra that would result in some kind of legal liability having heard of the depths

of bullying and intimidation NextEra had already shown.

     32. Given the adverse health and well-being effects, stress, property interference to

local communities and residents within several miles of these large scale “wind farms,”

local residents have been driven people from homes and farmsteads and ruined the beauty

of their once bucolic rolling rural landscapes with a massive array of unnatural

skyscrapers made of metal and plastic that constantly signal to them with giant rotating

arms as big as industrial buildings. These escaping locals suffer the added harm of

substantially lower land values in, among, and near these projects. In fact, often the

market goes to zero, meaning no one wants to buy these properties.

       33. As such, these claims are brought on behalf of Plaintiffs and those similarly

situated to obtain injunctive relief and damages for the imminent harm due to NextEra’s

actions and imminent erection of 140 towers in a patch of ground in Nemaha County,

Kansas and that will immediately affect their lives and property.

       34. Plaintiffs seek injunctive relief and an award of damages compensating them

and the putative class members for the negative effects that Defendants’ densely packed,

massive wind towers have, and will have, on health and well-being, use and enjoyment of

their property, and diminution in value of their property. Plaintiffs also seek a permanent

injunction barring Defendant from continuing to unreasonably interfere with their and the

putative class members’ use and enjoyment of their property.

       FEDERAL AVIATION ADMINSTRATION (“FAA”) FAILED TO FOLLOW
  FAA RULES ON NEPA, DID NOT PERFORM REQUIRED “EXTRAORDINARY



                                            15
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 16 of 45



CIRCUMSTANCES” ANALYSIS BECAUSE WOULD HAVE CLEARLY REALIZED
 PROJECT WAS NOT ELIGIBLE FOR CATEX PER FAA RULES AND REQUIRED
                       FULL NEPA EA OR EIS


       35.     NEPA is the “basic national charter for protection of the environment;”

and it is geared to “help public officials make decisions that are based on understanding

of environmental consequences, and to take actions that protect, restore, and enhance the

environment,” and to “insure that environmental information is available to public

officials and citizens before decisions are made and before actions are taken.” 40 C.F.R.

§ 1500.1(a) to (c).

       36.     The Council on Environmental Quality (“CEQ”) oversees NEPA matters

within the Executive Branch which are “binding on all federal agencies.” Id. § 1500.3.

Public involvement, including local citizen hearings, is a critical aspect of valid NEPA

review concerning an agency’s proposed actions, its impacts, and reasonable alternatives

regardless of whether an agency ultimately prepares an EA or EIS. By regulation federal

agencies “shall to the fullest extent possible . . . encourage and facilitate public

involvement in decisions which affect the quality of the human environment.” Id. §§

1500.2, 1506.6(a). Thus, “NEPA procedures must insure that environmental information

is available to public officials and citizens before decisions are made and before actions

are taken.” Id. § 1500.1(b). Thus far any such NEPA activity has been conducted, if at

all, in secret with NextEra hidden from public view. That is contrary to law.

       37. The nature of wind “farms” is likely well known. They involve the close

grouping of a large number of huge wind turbine towers to concentrate and more

efficiently collect wind-generated electricity. The huge towers in NextEra’s Nemaha

County project case will each be 499 feet high and have three rotating blades each of



                                              16
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 17 of 45



about 260 feet long. At the top, the three blades will also swivel in a 360-degree arc

completely around the central pole to better face the prevailing wind.

       38. Given their massive size and height, each of the proposed tower sites was

required to be submitted to the FAA for a study and determination as to whether it posed

a risk to aviation pursuant to 14 CFR 77.9, in Part 77.

       39. On May 4, 2020, the FAA made 140 separate determinations that the huge

collection of 140 towers poses “No Hazard” related to aviation safety.7 In their decision,

the FAA failed to even consider the air safety aspects related to an adjacent, heavily used

agri-business airport with a concrete runway critically important to the agricultural

interests of the surrounding community. This runway points directly into a huge

concentration of these soon-to-be erected fatal air obstacles, each as mentioned nearly

40% taller than the State Capitol Dome and tallest building. No mention was made in

their determination of the obvious safety issue posed by NextEra’s densely arrayed

towers that those pilots will now have to dip down under, around, and between during the

thousands of passes per year when spraying thousands of crops acreage within and

around the footprint of this massive project. This airport is also a regional hub for

multistate agri-spray operations as the airport is the headquarters for that growing

business and a maintenance hub. Yet, no mention whatsoever in the FAA’s

determination.

       40. Part C of 14 CFR 77.9 entitled, “Standards for Determining Obstructions to

Air Navigation or Navigational Aids or Facilities,” Section (a) reads: “This subpart

describes standards used to determine obstructions to air navigation that may affect the


7.https://oeaaa.faa.gov/oeaaa/external/searchResults.jsp?action=searchDeterminedCases&pageNu
m=5


                                             17
         Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 18 of 45



safe and efficient use of navigable airspace and the operation of planned or existing air

navigation and communication facilities.” 14 CFR 77.15.10

        41. It is clear that the FAA did not adequately or reasonably address the special

circumstances involved in “crop dusting” operations only two miles straight off the

runway from this approaching gauntlet of NextEra wind towers. These new obstacles

will require planes to dip below the 500 foot level in order to carry out their normal air

operations. Any reasonable review and determination would have had to at least

reference this known and glaring aeronautical issue that presents such an obvious concern

invoking the prohibition on such construction under Kansas law.

        42. Further construction should be enjoined also due to its air safety hazards

contrary to Kansas law. K.S.A. 3-702 states, “Airport hazards contrary to public

interest. It is hereby found that an airport hazard endangers the lives and property of

users of the airport and of occupants of land in its vicinity, and also, if of the obstruction

type, in effect reduces the size of the area available for the landing, taking-off and

maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the

public investment…interest therein. Accordingly, it is hereby declared: (a) That the

creation or establishment of an airport hazard is a public nuisance and an injury to the

community served by the airport in question; (b) that it is therefore necessary in the

interest of the public health, public safety, and general welfare that the creation or

establishment of airport hazards be prevented.” K.S.A. 3-702 (emphasis added). See

paragraph 51 below for more discussion about the very real air safety hazard issue.


10 It is legitimate to add that even though the towers are slated to be 499 feet tall, in a typical driving
Kansas ice or snow storm 12 inches of additional ice or snow buildup will instantly place all 140 of
the towers into a totally different regulatory status by virtue of reaching 500 feet. That is not only a
possibility but realistic in the winter months particularly at that high, windy, unobstructed altitude.


                                                    18
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 19 of 45



       43. This project represents “the establishment of an airport hazard” and “is a

public nuisance and an injury to the community served by the airport in question.” Until

full air safety analysis can be performed, these huge towers pose an imminent threat to

the safety, not only of pilots but local citizens living among these huge towers,

particularly Plaintiff Stallbaumer. Thus, further construction should be enjoined until

such thorough review and study, and necessary mitigation alterations like the elimination

of the number and density of these towers, is completed.

       44. Subpart B of § 77.5(c)(1) and (2) states the reason for submission like

NextEra’s is that the FAA will then engage in the following: “1) Evaluate the effect of

the proposed construction or alteration on safety in air commerce and the efficient use

and preservation of the navigable airspace and of airport traffic capacity at public use

airports;(2) Determine whether the effect of proposed construction or alteration is a

hazard to air navigation.”


       45. While the FAA holds that Part 77.9 determinations are given a Categorical

Exclusion (hereinafter “CATEX”) for NEPA purposes, that is not the end of the story as

FAA internal guidance clearly instructs. A recent Memorandum from the head of FAA’s

Environmental Compliance Office, Ms. Andrus, is clear that even if a CATEX applies,

that does not excuse the agency from performing some measure of requisite analysis

concerning whether “Extraordinary Circumstances” are at play with the particular project

because, if one of the “Extraordinary Circumstances” does apply, a simple CATEX check

mark will not suffice and is absolutely inadequate and inappropriate. The FAA clearly

did not perform even that minimal level of NEPA/CATEX “Extraordinary Circumstance”

analysis and thus, Plaintiffs respectfully submit that a Mandamus Order, pursuant to 5



                                            19
         Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 20 of 45



U.S.C. § 706 must be issued from this Court to both (1) require the FAA to perform a

full, interagency and public, EIS process given the multiple Extraordinary Circumstances

involved with this project and (2) to enjoin NextEra from any further construction until

that process is complete given the very obvious environmental impacts, and serious

questions, presented with hits huge project.

        46. As explained in the July 13, 2019 Memorandum from FAA’s Katherine

Andrus, Manager, Environmental Policy and Operations, Office of Environment and

Energy (AEE-400) (See link in Footnote below): “CATEXs are not exemptions from

NEPA; rather, they are one type of NEPA review. Like an Environmental

Assessment (EA) concluding in a Finding of No Significant Impact (FONSI), a

CATEX supports a decision not to conduct additional environmental review and,

used appropriately, satisfies the requirements of NEPA.”11 As clearly stated, a

CATEX is in no way an exemption from the requirements of NEPA. It is simply a

separate type of NEPA review, shortened to only look to whether any of the

Extraordinary Circumstances are at issue with a project. There is absolutely no indication

that any NEPA consideration, let alone a review, analysis or coordination, of any kind

has been performed by FAA or any Government entity so far on this project. But the

FAA has clearly failed to comply with internal rules on the matter. To make matters

worse, the FAA appears to have engaged in rulemaking that goes too far by attempting to

give themselves a regulatory exemption from the minimal statutory requirements, and

internal rule, requiring the that some measure of analysis and review be done with a

project of this kind to determine whether any of the “extraordinary circumstances” apply


11https://www.faa.gov/about/office_org/headquarters_offices/apl/environ_policy_guidance/policy/faa_nep
a_order/media/catex_use_memo.pdf


                                                 20
         Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 21 of 45



that would render a CATEX “inappropriate” and require that an EA or EIS be completed.

The FAA attempts to dismiss statutory requirements regarding Extraordinary

Circumstance analysis from it Part 77.9 rule: “Environmental Analysis: FAA Order

1050.1E identifies FAA actions that are categorically excluded from preparation of an

environmental assessment or environmental impact statement under the National

Environmental Policy Act in the absence of extraordinary circumstances. The FAA

has determined this rulemaking action qualifies for the categorical exclusion identified in

paragraph 312f and involves no extraordinary circumstances.” (emphasis added).

42302 Federal Register/Vol. 75, No. 139/Wednesday, July 21, 2010. The FAA cannot

by regulation exempt agency from individual project “extraordinary circumstances”

analysis required by regulation and statute. And, the FAA certainly cannot ignore the

clear Extraordinary Circumstances involved in this huge NextEra project which should

have rendered a CATEX inappropriate and required an EA or EIS.


         47.      Given the massive scope, number of obstructions, and densely packed

nature of this proposed project in a heavily air trafficked12 and relatively populated area,


12 For the FAA, in particularly, a very substantial factor involved with this project has to do with the fact
that one of the busiest multistate regional agricultural aerial spray airports is located less than two miles
straight off the south facing runway into this massive and towering maze of 140 new, potentially fatal
obstacles. In the strong winds of a Kansas spring, these single engine aircraft will be required to negotiate
among towering, potentially fatal new structures in order to land at that busy runway pointing directly into
a soon-to-be erected gauntlet. The company that has built and runs this ‘crop dusting’ operation is Heinen
Brothers AgriServices, Inc. out of Kelly, Kansas, another small rural community within only a few miles of
the NextEra footprint. Heinen Brothers aircraft operations is not simply a tiny local crop-dusting shop with
one or two small planes and a few local customers. The Heinen Brothers’ airport facility has a substantial
concrete runway that takes off directly at these tower locations straight off its south facing runway. The
FAA has an solemn responsibility to fully evaluate the Heinen Brothers operation and fairly and reasonably
determine whether a serious or substantive threat to safe aviation and the lives and equipment of this very
substantial aircraft operation is presented by NextEra’s towers. Heinen Brothers national headquarters is
located at that airport just a few farm fields away from this forest of wind tower skyscrapers. See
https://heinenbrosag.com. They are currently in their busiest crop spraying season out of that airport. They
have customers in the middle of this new forest and must descend down to mere feet above the crops in
order to spray safely and comply with USDA regulations. At the same time they will have to dodge these


                                                    21
         Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 22 of 45



it would seem obvious that “extraordinary circumstance” would have leapt out at a

reviewer. It appears they even failed to account for all the air hazard issues unique to the

project, let alone the obvious Endangered Species Act, Migratory Bird Treaty Act,

National Historic land mark issues, and Indian Heritage implications involved. As such,

it appears that not even a cursory review has been performed; and thus, the FAA has

failed to satisfy the statutory obligations of NEPA related to this project.

         48. NEPA requires federal agencies to fully undertake the necessary

public/private study, analysis, and evaluation -- usually an EIS -- when projects with such

magnitude and significant impact on the human environment are involved. see 40 C.F.R.

§§ 1500–1508.

         49. Again, FAA senior official Ms. Andrus’ Memorandum: “Order 1050.1F, para.

5-2.b lists twelve circumstances that, when applied to a specific action, assist in

identifying situations that require further consideration before using a CATEX to satisfy

NEPA. Evaluating the potential for significant impacts under these circumstances may

require screening, preliminary analysis and/or consultation…If the proposed action



500 foot tall towers with three 260 foot long rotating arms each spread wide and pivoting on a horizontal
rotating masthead to best face the wind. The aircraft, as well, must face the wind to maximize
aerodynamics meaning both will flying against the same wind when they “interact.” Heinen Brothers aerial
operations reach as far as Idaho, Minnesota, and the southwest United States. Many of those flights and
aircraft must originate and return to the large maintenance hangars located at this airfield right amidst the
proposed Soldier Creek Wind LLC towers. Hundreds and hundreds of take offs and landings and miles-
long approaches are performed in and out of that south facing runway each month in the busy agricultural
seasons of the year, meaning now through September. The Heinens have been adamant that this proposed
project creates an “extraordinary circumstance” in terms of the level of danger posed by these 140 massive
structures nearly twice as tall as the State Capitol Dome and far higher than any natural terrain normally
found in that region of the country. Any potential danger posed to aviation within the footprint of this
project poses a public health and well being hazard to all, with potentially fatal consequences, for residents
and communities in or near the footprint of these aeronautical obstacles. Plaintiff Stallbaumer lives in the
middle of the vast wind turbine footprint and is endangered and could suffer harm by the tower’s existence
and operation. Plaintiff Mattwaoshshe actually works in the fields, and directly under, the area in which
these flying agri-spray planes will have to bob and weave around 140 new potentially fatal obstacles.




                                                     22
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 23 of 45



involves any of the circumstances listed in para. 5-2.b of the Order AND the action

has the potential for a significant impact under those circumstances, a CATEX may

not be used…An EA or EIS must be prepared unless the proposed action is

modified to eliminate the potential for a significant impact.” (emphasis in original)

Ibid at 2. NextEra’s construction currently underway is now in the process of raising 140

new massive wind towers with huge protruding 260 foot rotating arms less than two

miles from an extremely busy agribusiness airport with hundreds of take offs and

landings a week. The operators of that airport vociferously opposed this project and

desperately tried to inform people that it presented a mortal danger to themselves and

their pilots and aircraft with its densely packed towers hovering over a higher, well

populated area that includes four distinct municipalities. A cursory view of Department

of the Interior’s Fish and Wildlife Service (hereinafter “FWS”) website shows clear

evidence that endangered and threatened birds and bats, even fish, are present in that

exact area that should have resulted in consultation with FWS at the very least. Plaintiff

Stallbaumer observed six Bald Eagles circle overhead while he plowed his fields several

weeks ago. His neighbor took pictures a few weeks prior of Bald Eagles with apparent

adolescent birds a possible indication of nesting. Exhibit B. Further, it should be fairly

common knowledge among anyone performing an environmental review of some kind,

even a CATEX, that “wind farms” have been known as “Bird Killers” for the unusually

high number of bird kills they generate due to their massive 260 foot arms that spinning

up to 140 mph catching nearly every and any flying object, including birds or a plane,

caught in their path unsuspecting and incapable of avoiding instant death or destruction.




                                            23
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 24 of 45



       50. Upon even cursory analysis, the second prong cited in the FAA NEPA

Memorandum concerning “significant impact” is triggered. Likewise, the second prong

concerning the question of whether the project involved one of the twelve “Extraordinary

Circumstances” should have also been easily recognized by FAA reviewers. It should

have alerted FAA staff that a CATEX was not appropriate under FAA rules.

       51. That list found at Order 1050.1F, para. 5-2.b includes the following

independent grounds; any one of which would make the CATEX not appropriate as the

project’s Extraordinary Circumstances clearly required a NEPA Environmental

Assessment (“EA”) or full Environmental Impact Statement (“EIS”). Given that so many

very significant Extraordinary Circumstances are involved with this single project,

anything less than an EIS cannot suffice to fully review the impact on the human

environment, especially given the need for technical environmental expertise needed

from other agencies like FWS. Below is just a cursory discussion of the 9 separate

Extraordinary Circumstances the are implicated by the massive Soldier Creek Wind

LLC/NextEra wind tower project. FAA Order 1050.1F, para. 5-2.b:

               (A): “(1) An adverse effect on cultural resources protected under the

       National Historic Preservation Act of 1966, as amended, 54 U.S.C. §300101 et

       seq.” This massive new grouping of 140 structures will be easily visible from

       ground level and loom large from only over a few miles distance of two separate

       National Park Service officially designated historic sites. The Pony Express

       National Historic Trail, a designated byway commemorating the actual route of

       the famous Wild West Pony Express mail service. Two other officially

       designated sites are also very close if not within the footprint of the project: (1)




                                             24
           Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 25 of 45



          the Fort Leavenworth-Big Blue River of the California National Historic Trail14

          and (2) the scenic Saint Joe Road National Historic Trail. Both mark historic

          Pioneer roads used during the period of our Nation’s Westward Expansion,

          establishing what is now the modern American landscape. The National Park

          Service has a map designating the Pony Express National Historic Trail which

          unmistakably shows that NextEra’s massive Soldier Creek Wind project will be

          within only a few short miles, if not within the footprint, of this designated federal

          landmark. Yet no discernable NEPA thought or consideration has been given to

          it. NextEra is only a few hours away from permanently impacting these

          historically designated treasures. See map

          https://www.nps.gov/poex/planyourvisit/maps.htm and

          http://www.kansasheritage.org/werner/ponyroad.html (note reference the

          Kickapoo Indian Nation’s Reservation four miles from the eastern line of towers

          raising serious Native American heritage NEPA issues requiring study) and

          http://www.kansasheritage.org/werner/

                   (B): “(3) An impact on natural, ecological, or scenic resources of Federal,

          state, tribal, or local significance (e.g., federally listed or proposed endangered,

          threatened, or candidate species, or designated or proposed critical habitat under

          the Endangered Species Act, 16 U.S.C. §§ 1531-1544).” See previous discussion

          of National Park Service officially designated National Historic Trails in very

          close proximity that would have their “natural” and “scenic resources” abused as

          the towering, strobe-lit wind generators can easily be seen from ground level from



14   https://www.nps.gov/cali/planyourvisit/maps.htm


                                                   25
Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 26 of 45



these National Historic Trails. See later discussion on the harmful impact

Plaintiff Mattsaoshshe and his Kickapoo Nation and reservation lands will surely

endure if these towers are allowed to continue to be built without any review of

their impact on Native American heritage and lands.

       (C): “(4) An impact on the following resources: resources protected by the

Fish and Wildlife Coordination Act, 16 U.S.C. §§ 661-667d; wetlands;

floodplains; coastal zones; national marine sanctuaries; wilderness areas;

National Resource Conservation Service-designated prime and unique farmlands;

energy supply and natural resources; resources protected under the Wild and

Scenic Rivers Act, 16 U.S.C. §§ 1271-1287, and rivers or river segments listed on

the Nationwide Rivers Inventory (NRI); and solid waste management.” As

discussed herein, massive “wind farms” like this project are know to be “bird

killers.” With the migration of millions of birds directly through that area, often

seen at lower or even ground level as they can be attracted to the many water

sources like nearby Centralia Lake or the waters and marsh (wetlands) areas of

Nemaha County Lake, which would take them right into the waiting gauntlet of

the spinning turbine arms. This particularly dense and numerous concentration of

dangerous wind tower turbines absolutely implicates and likely runs afoul of the

federal Migratory Bird Treaty Act, 16 U.S.C. 703 et. seq., the Endangered Species

Act, 16 U.S.C. 1531 et. seq., and the Protection of Bald and Golden Eagles Act,

16 U.S.C. 668 et. seq. Bald Eagles are regularly present, even spotted within a

few feet of current tower construction sites. Their presence is particularly heavy

during migration seasons but there also appears to be nesting in the area given the




                                     26
Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 27 of 45



multiple sightings of pairs with young offspring. At the very least, it must be

studied and fully reviewed, as the law requires, under formal processes of NEPA

and other federal laws.

       (D): “(5) An impact on natural, ecological, or scenic resources of

Federal, state, tribal, or local significance (e.g., federally listed or proposed

endangered, threatened, or candidate species, or designated or proposed critical

habitat under the Endangered Species Act, 16 U.S.C. §§ 1531-1544); (4) An

impact on the following resources: resources protected by the Fish and Wildlife

Coordination Act, 16 U.S.C. §§ 661-667d; wetlands; floodplains; coastal zones;

national marine sanctuaries; wilderness areas; National Resource Conservation

Service-designated prime and unique farmlands; energy supply and natural

resources; resources protected under the Wild and Scenic Rivers Act, 16 U.S.C.

§§ 1271-1287, and rivers or river segments listed on the Nationwide Rivers

Inventory (NRI); and solid waste management; (5) A division or disruption of an

established community, or a disruption of orderly, planned development, or an

inconsistency with plans or goals that have been adopted by the community in

which the project is located.” The radical scenic transformation is hardly

describable given NextEra’s overreach of building 140 monster wind towers in

this stretch of prairie. This is one of the top few largest wind projects in the State

and large by national comparison, too, in a relatively heavily populated rural area

with encompassing four separate municipalities and within ground level view of

tens of thousands of residences due to the open landscape. As stated, there are

many more appropriate and less populated areas to build such a massive project




                                      27
Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 28 of 45



that would not have such a dramatic affect on so many non-participants. See

previous discussion demonstrating other cited impacts.

        (E): “(7) An impact on noise levels of noise sensitive areas.” As stated,

there are significant noise pollution and agitation issues, especially amidst the

quiet of this rural patch of land and the high concentration of towers in a

relatively closer space, requiring study. There is also the valid issue of FAA

responsibilities to evaluate the funneling of agribusiness aircraft by the hundreds

to avoid these potentially fatal tower obstacles over very narrow and specific

corridors whereas previously the approach would come from all directions and

better disperse aircraft noise.

        (F): “(9) An impact on water quality, sole source aquifers, a public water

supply system, or state or tribal water quality standards established under the

Clean Water Act, 33 U.S.C. §§ 1251-1387, and the Safe Drinking Water Act, 42

U.S.C. §§ 300f-300j-26.” A high number of farmsteads in this area use well

water that may be affected by the massive ground alterations and the rolling of

huge industrial equipment that could have adverse effects on ground water

sources, septic issues, and potential massive rerouting of runoff that could

overwhelm flood prone tributaries that swell to dangerous levels with flash floods

especially during Spring deluges.

        (G): “(10) Impacts on the quality of the human environment that are likely

to be highly controversial on environmental grounds. The term ‘highly

controversial on environmental grounds’ means there is a substantial dispute

involving reasonable disagreement over the degree, extent, or nature of a




                                     28
Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 29 of 45



proposed action’s environmental impacts or over the action’s risks of causing

environmental harm.” This proposed NextEra project has been shockingly

controversial in terms of impact on the “human environment” to this normally

close-knit rural Nemaha County community. 42 U.S.C. § 4332(c). Severe stress

and tension caused by NextEra’s unscrupulous business practices and tactics have

been palpable. At the limited few public hearings made available, it was standing

room only and about 90% vociferously opposed this massive alteration to their

community and surroundings. Yet, NextEra has been able with massive financial

and guns-for-hire professional resources to game the system and be one step

ahead of the busy, under-resourced rural residents at each step. For instance,

when Corning City Council was outraged by the scope of the proposed project

that would forever and radically alter their beautiful rural village, they were met at

every turn with the best legal and lobbying efforts money can buy. NextEra

conspired with their local business partner, Westar Energy, to threaten to fire a

public opponent of the project who also sat as a voting Corning City Council

member. He was immediately cowed into submission by the threat that forced

him to shut down his effective and informative opposition Facebook page and

abruptly abstain from key City Council votes on the Soldier Creek project. He

then abruptly left the City Council position altogether within weeks. This action

raises the legitimate specter of whether federal extortion statutes are implicated

given that the threat to fire him not only focused on his online interstate wire

activities on Facebook but clearly resulted in him “having no opinion” in his

official city council votes on the project. Regardless, this community has been




                                     29
Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 30 of 45



scarred and shaken deeply by this highly controversial project and the actions of

Defendant NextEra, its subsidiaries and their agents/affiliates.

       (H): “(11) Likelihood to be inconsistent with any Federal, state, tribal, or

local law relating to the environmental aspects of the proposed action.” See

sections herein concerning Plaintiff Jeremy Mattwaoshshe’s Native American

land, heritage, and religious freedom rights.

       (I): “(12) Likelihood to directly, indirectly, or cumulatively create a

significant impact on the human environment, including, but not limited to,

actions likely to cause a significant lighting impact on residential areas or

commercial use of business properties, likely to cause a significant impact on the

visual nature of surrounding land uses, likely to cause environmental

contamination by hazardous materials, or likely to disturb an existing hazardous

material contamination site such that new environmental contamination risks are

created.” (emphasis added). As stated and described herein, no reasonable

person can conclude that this project does not present “[l]ikelihood to directly,

indirectly, or cumulatively create a significant impact on the human

environment… likely to cause a significant impact on the visual nature of

surrounding land.” This project should scream to federal offices and NextEra

alike that a full scale NEPA is mandated, or should at least have been brought up

and considered by this point, given the extreme way it is “likely to cause a

significant impact on the visual nature of surrounding land uses.” (emphasis

added). Ibid. Yet it appears none of this has even crossed anyone’s mind –

except, no doubt, NextEra’s hundreds of professional advisors who no doubt have




                                     30
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 31 of 45



        fastidiously tried to game the leviathan systems to circumvent the federal

        requirement on this breathtakingly enormous project.

  FAA Failed to Comply with Requirements of 16 U.S.C. § 1536(a)(2) and/or FAA
 Rules When “Carrying Out” Its Agency Action Related to NextEra’s 140 Separate
 Air Hazard Determinations – “No Hazard” Determinations Should Be Withdrawn
 and NextEra Should Be Enjoined from Further Construction Until ESA Processes
                                  Complete

52. In addition, DoT/FAA appear to be in violation of 16 U.S.C. § 1536(a)(2) that states:

        “(2) Each Federal agency shall, in consultation with and with the assistance of the
        Secretary, insure that any action authorized, funded, or carried out by such agency
        (hereinafter in this section referred to as an "agency action") is not likely
        to jeopardize the continued existence of any endangered species or threatened
        species or result in the destruction or adverse modification of habitat of such
        species…unless such agency has been granted an exemption.” (emphasis added).


        Clearly, these 140 NextEra wind turbines in the Soldier Creek Wind LLC project

will “likely…jeopardize…and result in the adverse modification of habitat” of

endangered and threatened species under this Act. The FAA failed to consult or even

consider this requirement when issuing its 140 separate “No Hazard” Determinations for

NextEra on the project in Nemaha County, Kansas. Until such “consultation” is had on

the topic, NextEra should be enjoined from any further construction and the FAA should

be ordered to complete such consultation and necessary follow on study of the situation.

This same requirement will be necessary for FERC in its national grid “Interconnection”

approval. All paragraphs in this Complaint are incorporated herein as if set forth in their

entirety.

    Army Corps of Engineers Failed to Comply with Requirements of 16 U.S.C. §
  1536(a)(2) When “Carrying Out” Its Agency Action Related to Permit Approvals
 for NextEra’s Movement of Heavy Construction Equipment – Permits Should Not
   Have Been Issued Prior to Compliance with 16 U.S.C. § 1536(a)(2) and NextEra
   Should Be Enjoined from Further Construction Until ESA Processes Complete




                                             31
          Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 32 of 45



         53. The U.S. Army Corps of Engineers, as well, had an obligation to engage in

consultation with the Secretary of Interior regarding the two recent permits they issued

for the movement NextEra heavy construction equipment over controlled waterways on

January 7th and March 5th of this year. There is no indication that adequate consultation

pursuant to 16 U.S.C. § 1536(a)(2) occurred prior to issuing the permits.15 The high level

analysis found at 51(A)-(I) herein would alert anyone to the existence of Extraordinary

Circumstances. All paragraphs in this Complaint are incorporated herein as if set forth in

their entirety.

      NextEra’s Project Requires FERC Approval to “Interconnect” to the National
      Electricity Grid Yet No Discernible NEPA Review Has Begun and Towers are
     Being Built – Further Construction Should Be Enjoined Until Full NEPA Process
                           Complete Related to FERC Approval


         54. NextEra and/or its partner Defendant Westar Energy of Kansas have a

requirement to obtain approval from the Federal Energy Regulatory Commission

(“FERC”) under 16 U.S.C. § 796 et. seq., the Federal Power Act (hereinafter “FPA”), to

interconnect this massive electric generation project to the national electric grid. 16

U.S.C. 824(b) and (c) reserves to FERC the authority to review and provide final

determination concerning “Interconnection” of this kind involved in the Soldier Creek

project: “The provisions of this subchapter shall apply to the transmission of electric

energy in interstate commerce and to the sale of electric energy at wholesale [defined as

‘a sale of electric energy to any person for resale’] in interstate commerce.”

          55. Why NextEra has not in good faith, it appears, alerted FERC and other

federal agencies to the full scope and nature of this enormous NEPA-invoking project is

15 https://usace.contentdm.oclc.org/utils/getfile/collection/p16021coll7/id/6727 and
https://www.usace.army.mil/Missions/Civil-Works/Regulatory-Program-and-Permits/Nationwide-Permits/




                                               32
          Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 33 of 45



unclear. But they are moving at break-neck speed to erect and permanently deface this

rural community’s landscape prior to the federal decision on the topic being obtained.

Again, even if FERC considers this a normally CATEX matter for NEPA purposes, they

would also first have to undergo some measure of analysis to see if any Extraordinary

Circumstances apply. See 40 CFR 1508.4.16 For the same reasons cited in the FAA

determination, FERC would also not be allowed to ignore the extraordinary

circumstances presented in this NextEra project that dictates a NEPA EA or EIS be

performed. Ideally, FAA would have already coordinated with FERC knowing of the

interagency requirements of NEPA. But since that hasn’t happened, FERC has an

independent duty to perform the EA/EIS NEPA full scope study.17 The analysis in

paragraphs 51(A)-(I), above, is equally applicable to all federal agency NEPA

requirements regardless of whether a CATEX exists or not because, “CATEXs are not

exemptions from NEPA; rather, they are one type of NEPA review. Like an

Environmental Assessment (EA) concluding in a Finding of No Significant Impact

(FONSI), a CATEX supports a decision not to conduct additional environmental

review and, used appropriately, satisfies the requirements of NEPA.” 19 (emphasis

added). But, when not used appropriately, or when a corporation like NextEra is trying to

game the process and commence major tower construction without these statutory

reviews first being completed, they must be enjoined from doing so.

16
  “Any procedures under this section shall provide for extraordinary circumstances in which a normally
excluded action may have a significant environmental effect.” 40 CFR 1508.4. Executive Office of the
President’s (“EOP”) Council on Environmental Quality (“CEQ”) regulations are binding on all executive
branch entities.
17 Why NextEra may not have also made judicial notice of this massive and similar project to the Court in
the litigation in the Southern District of Florida is also a good question, especially since they were on notice
of being enjoined related to future such projects in that case.
19https://www.faa.gov/about/office_org/headquarters_offices/apl/environ_policy_guidance/policy/faa_nep
a_order/media/catex_use_memo.pdf


                                                      33
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 34 of 45



       56. As stated, by all appearances, NEPA has been completely absent in this entire

Soldier Creek Wind LLC planning, and now construction, process. In a project this

massive with likely huge implications for the human environment, and safety, it is

unfathomable and unlawful for it to proceed any further without such documented,

public, and formal NEPA processing and consideration; and any mitigation, alteration or

otherwise such a process may require.



          INJUNCTIVE RELIEF RELATED TO ENDANGERED SPECIES ACT
                      PRIVATE RIGHT OF ACTION


       57. The Endangered Species Act provides a private right of action including

injunctive relief where an imminent threat to endangered and protected species is

presented. Normally such citizen suits require a 60-day Notice. 16 U.S.C. § 1540. But

Plaintiffs bring this action pursuant to a waiver of the 60-day requirement found in 16

U.S.C. § 1536(m) as follows: (1) NextEra is one of the top few sophisticated corporate

actors in the NEPA/Endangered Species regulatory field; (2) as such, they unmistakably

had “reason to believe that an endangered species or a threatened species may be present

in the area affected by [NextEra’s Soldier Creek Wind LLC] project and that

implementation of such action [would] likely affect such species.” 16 U.S.C. §

1536(a)(3); (3) the law creates a duty, particularly in the case of one of the top

international and knowledgeable corporate actors building and operating huge wind

towers, and planning this project for over two years, that are well known to kill and maim

protected species of birds and bats. Those billion-dollar resourced sophisticated actors,

as the statute clearly infers, must apply “if” they have reason to believe protected species




                                             34
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 35 of 45



are present; (4) NextEra absolutely had reason to believe those protected species are

present, especially when a visit to the FWS website would immediately inform anyone of

their presence; (5) they were obligated to submit an application for permit or license to

the Department of Interior as a result; (6) since they have not applied, or have not yet

obtained to Plaintiffs’ understanding a permit, license, or exemption; (7) their failure to

apply or seek a permit or license for the known takings hazard and nuisance they are

creating has deprived Plaintiffs’ of their statutory and due process rights to challenge any

final decision on the matter. Thus, NextEra should be enjoined from any further

construction until that process of applying, thorough study, and final agency

determination is completed.

       58. Pursuant to 16 U.S.C. § 1536(m), any final exemption decision that would

normally have to be made by a Department of Interior interagency Committee established

in statute, § 1536(g)-(h), is challengeable by a citizen suit that may proceed in district

Court without having to first give 60-days prior notice to both the Secretary of Interior

and the project sponsor. Thus, the claim is timely. NextEra has intentionally thwarted

Plaintiffs’ citizen suit right of action by failing to apply for an exemption from the ESA

by obscuring the true nature of its obligation and the project in dealings with other federal

agencies having a duty to consult with the Secretary of Interior prior to their “agency

actions” that have facilitated NextEra’s commencement of construction. NextEra should

not be allowed to frustrate and undermine the statutory regime meant to ensure the

security of protected species. Responsible federal agencies must be allowed to fully

study and complete a statutorily adequate review process prior to NextEra putting

everyone is an impossible position of making these decisions after hundreds of millions




                                             35
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 36 of 45



of dollars of construction has already flooded over the damn leaving no adequate remedy

to put the water back. In the alternative, all federal agencies involved must withdraw all

federal action already performed for the Soldier Creek project and not reissue until the

requisite consultation and studies has been fully completed.

       59. For the foregoing reasons, Plaintiffs and the Putative Class have suffered harm

by being deprived of the benefits and protections that federal law affords to them through

NEPA and other laws that protect the human environment and surroundings of their

community adversely impacted by Defendants’ actions and/or omissions.


       The INDIAN RELIGIOUS FREEDOM ACT AND CHAPTER 5 OF TITLE
   25 U.S.C. REQUIRES GOVERNMENT AGENCIES, PARTICULARLY THE
  DEPTARMENT OF JUSTICE, TO ACT TO PROTECT NATIVE AMERICAN
    TRIBES AND INDIAN RELIGIOUS FREEDOM RIGHTS FROM HARM
      CAUSED BY ANY FURTHE CONSTRUCTION OF SOLDIER CREEK
                             PROJECT

       60. Plaintiff Mattwaoshshe has received no notice, consultation, nor warning of

the imminent threat to his rights and interests that will be irreparably harmed by the

massive Soldier Creek Wind LLC project only a few miles west of his residence on the

Kickapoo Reservation and currently beginning construction in Nemaha County, Kansas.

       61. He only recently learned of the shocking size of each of the proposed

NextEra wind towers. He was also alarmed to learn of the huge number of 140 are in

process of going up. He was not previously made aware that these rotating wind towers

pose a mortal threat to cherished wildlife in and around the Kickapoo Native lands and

reservation. He is particularly angry concerning these towers killing or harming Bald

Eagles and Red-Tailed Hawks that hold special religious significance to the Kickapoo

Tribe and represent particular importance to him personally. These birds represent




                                            36
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 37 of 45



cherished symbolic ancestral and heritage significance given his traditional given name.

His last name, Mattwaoshshe (MAT-WA-O-SHEY-SHEY), has the rough English

language translation of “Thunder Bird.”

       62. Mr. Mattwaoshshe is deeply offended and angered by the sad repeat of a

painful history of dismissiveness, neglect and lack of respect shown to his Kickapoo and

Native people. This is demonstrated by NextEra’s disinterest in the sovereign rights and

interests of Native Americans and their lands. Plaintiff and his people will soon be faced

with the humiliation of having to bear the ugly consequences of the presence of

NextEra’s monster structures without even the courtesy of legitimate consultation or

compensation. He also believes it is a betrayal for the United States Government not to

have already interceded in the Courts to protect the rights and interests of his Native

people and himself in the face of this looming invasion upon their lands. He is especially

concerned about the extremely bright strobe lighting that will flash bright throughout

every night as if it is Times Square New York City rather than the calm and natural star-

lit open plains his people have occupied before Kansas was even a State.

       63. These towers will cause irreparable harm to Mr. Mattwaoshshe’s quiet

enjoyment of his native land and residence. The towers will interfere with wildlife sacred

to Kickapoo heritage and religion. His residence will be invaded by the massive,

towering presence of these NextEra towers and should be permanently enjoined from any

further construction. The Department of Justice, pursuant to 25 U.S.C. § 174, 175, 185,

should be ordered to step in to represent Mr. Mattwaoshshe and his Tribe to stop this

invasion and harm upon their lands and people.

        64. 25 U.S.C. § 185 states: “Whenever any Indian, being a member of any band
or tribe with whom the Government has or shall have entered into treaty stipulations,


                                             37
          Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 38 of 45




being desirous to adopt the habits of civilized life, has had a portion of the lands
belonging to his tribe allotted to him in severalty, in pursuance of such treaty
stipulations, the agent and superintendent of such tribe shall take such measures, not
inconsistent with law, as may be necessary to protect such Indian in the quiet enjoyment
of the lands so allotted to him.” (emphasis added).

         25 U.S.C. § 174, “The President is authorized to exercise general
superintendence and care over any tribe or nation which was removed upon an exchange
of territory under authority of the act of May 28, 1830...and to cause such tribe or nation
to be protected, at their new residence, against all interruption or disturbance from any
... person or persons whatever.” (emphasis added).

         25 U.S.C. § 175 that: “In all States and Territories where there are reservations

or allotted Indians the United States attorney shall represent them in all suits at law and

in equity.”

         65. This is such an instance where the Government needs to step up and step in to

save Plaintiff Mattwaoshshe and the Kickapoo Nation from imminent threat to their

rights and interests; and save the United States from the shame of centuries of past

neglect and abuse visited upon these native people.24

                      CLASS ACTION ALLEGATIONS
     NEXTERA SHOULD BE ENJOINED FROM FURTHER CONSTRUCTION UNTIL
      THE ONGOING NUISANCE CLAIM IS FULLY ADJUDICATED TO PREVENT
     THEIR WIDESPREAD HARM BEING REPEATED IN THIS KANSAS PROJECT


         66. Plaintiff hereby incorporates by reference all previous paragraphs and

references made as if set forth herein.


24
   In another sad analogy with history, the Kickapoo Tribe has witnesses an outbreak of Covid-19 in recent
weeks that has hampered, and will continue to hamper, Tribal leadership’s response to the imminent threat
posed by NextEra’s project because of cancelled Tribal meetings because several in leadership themselves
have contracted the disease. NextEra’s flouting of Emergency Health Declarations and having continued
with out of state contractors gathering by the 50-100 at its tiny trailer office due east of the Reservation is
all the more offensive in this situation. NextEra continued full speed with construction during the “Stay
Home” orders starting in March despite the fact they did not qualify as an “Essential Service” since they
could not be considered to be currently “generating” electricity or engaged in its “transmission.”


                                                      38
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 39 of 45



        67. In Footnote 1, herein, Plaintiffs make reference to a closely related claim

currently being litigated in Florida District Court, Kohmetscher Case 9:19-cv-80281-

DMM. Through that current claim, Defendants were put on notice of the devastating

effects they will irreparably cause in the coming days if the rapid construction of the

Soldier Creek towers is allowed to continue unabated. It is clear that local residents

within three miles of these wind towers -- keep in mind there are only 40 wind towers in

the related Nebraska case as opposed to 3.5x more (140) about to be erected in this

Kansas with closer spacing and 3x higher population density – will suffer serious

damages to include harm to their health and well being and diminution and intrusion

upon their property.

        68. It is clear that if, as the law and facts compel, the Court finds Defendant

NextEra liable in any way, either in later adjudication in this case or in the Florida

Kohmetscher case, the damages will be permanent and involve harm to cherished homes

that money cannot adequately compensate. As such, NextEra cannot be given some sort

of benefit of immunity or protected from the consequences of their irresponsible and

premature construction efforts when they knew or should have known the harm to

Plaintiffs and the Putative Class is, at a minimum, an open and ongoing question being

adjudicated.

        69. Therefore, it is imperative for the reasons described in the accompanying

injunctive relief to issue an order, at least, on the grounds that their liability and the very

irreparable damages realized by these imposing, mammoth structures would present

irrevocable harm to the Plaintiffs and the Putative Class as it is almost impossible to

imagine a Court or other competent authority ordering them to spend the billions needed




                                              39
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 40 of 45



to then take them down after they are allowed to go up. It is legitimate to ask, however,

that in the case that any bond be necessary regarding injunctive relief under this specific

cause of action, should not NextEra be the one compelled to put in escrow and agree

unreservedly to liquidated damages in the billions of dollars for any cost necessary to

reverse what they have wrought by tearing down and removing all traces of the mammoth

towers and to compensate for damages should they lose the case?

       70. Plaintiffs bring on their behalf and the Putative Class these class claims

pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3) as follows:

       71. The Class: all persons in the United States who currently reside on and lease

or own residential property within three miles of a NextEra wind turbine in the final

planning and/or construction phase as well as on behalf of Mr. Mattwaoshshe and all

those similarly situation to his particularly heightened sovereign status.

       72. Expressly excluded from the Class and Subclass are any individuals who have

a current and valid contractual relationship with Defendant NextEra or its subsidiaries for

an unexpired contract, license, lease, or easement for the purpose of operating a wind

turbine or “wind farm” on or adjacent to their property; any members of the judiciary or

their staff assigned to preside over this matter; any officer, director, or employee of

Defendant; and any immediate family members of such officers, directors, or employees.

       73. The aspects of Numerosity (hundreds making joinder completely

impracticable), Typicality (legal and fact basis for liability will be the same), Adequacy

(the lead Plaintiffs and counsel will fairly and effectively represent the class), and

Superiority (almost all members of the class would not be able to muster the resources to

individually bring anything approaching this claim) are present similar to the companion




                                             40
           Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 41 of 45



suit.

           74. In terms of Commonality & Predominance, the questions of law and fact are

overwhelmingly the same for the class and include some of the following serious issues:

        (a) Whether the effects of Defendant’s “wind farms,” including disturbing and

    incessant noise, vibrations, shadow flicker and strobe lighting, which have caused

    nausea, headaches, sleep deprivation, vertigo, dizziness, anxiety, and diminution of

    property values, among other harms, are a private nuisance; whether Defendant’s

    harmful acts were done knowingly and intentionally or done in contravention of a

    negligence standards of proof; and whether Plaintiffs and the Class are entitled to

    certain forms of relief.

           Private Nuisance (on behalf of Plaintiffs and the other Class members)

           75. Plaintiff hereby incorporates by reference all previous paragraphs and

references made as if set forth herein.

           76. Defendant NextEra’s current and soon-to-be completed construction of the

Soldier Creek Wind project presents an imminent, irrevocable private nuisance by the

Project’s components, equipment, movement, and effects on Plaintiffs and the Putative

Class’ person and property, due to the proximity to Plaintiffs and the Putative Class’

properties. They pose a material and unreasonable invasion of interests in the private use

and enjoyment of Plaintiffs’ and the Class’ lands and substantively interfere with their

homes and property interests.

           77. The actions of Defendant NextEra and its subsidiaries certainly was done

knowingly and intentionally and/or when they had a duty to avoid such harm and failed

to abide by it. They have been on notice of these matters set forth herein by the




                                               41
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 42 of 45



accompanying suit in Florida, Kohmetscher.

       78. Defendant NextEra’s actions have caused actual physical discomfort to one of

ordinary sensibilities with what they have done so far with the Project and with their

contact in other locations following the same pattern once in the final planning and

construction phases. Their conduct in the final planning and construction phase, and

soon post construction phase absent injunctive relief, has been performed in a way that is

offensive and intolerable, and out of character for the normally quiet, residential and rural

bedroom community nature of the areas where Plaintiffs’ and the other putative Class

members’ properties are located. Defendant NextEra and its subsidiaries know and

understand the harms and negative effects that its turbines can have on nearby residents,

and they nonetheless plan and construct their turbines too close to Plaintiffs’ and the

Putative Class members’ homes and property with intent and reckless disregard.

       79. As a direct and proximate result of Defendant NextEra’s and its subsidiaries

misconduct described herein, Plaintiffs and the Putative Class members have and will

increasingly suffer monetary damages, pecuniary losses, other significant harms,

including negative mental and physical health and well being affects, anxiety, emotional

distress, serious disruption of their lives, and loss and undesired radical transformation of

the use and enjoyment of their homes and properties. Therefore, these quantifiable

damages are subject to, and can be, proven at trial.

           Negligence (on behalf of Plaintiffs and the other Class members)

       80. Plaintiff hereby incorporates by reference all previous paragraphs and

references made as if set forth herein.

        81. Defendant NextEra and its subsidiaries assumed a duty of care owed to




                                             42
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 43 of 45



Plaintiffs and the Putative Class when they undertook planning and construction of wind

towers and/or “wind farms” too close in distance and manner from their homes,

properties, work places, communities, and frequented locations. Since they own, operate,

and construct these so-called “wind farms,” Defendant NextEra and its subsidiaries knew

and/or could reasonably foresee their conduct in planning, construction, operating these

“wind farms” would interfere with Plaintiffs’ and the Putative Class’ use and enjoyment

of their homes, properties, work places, communities, and frequented locations.

       82. Defendant NextEra and its subsidiaries were required to exercise reasonable

care to (1) mitigate the strife, anxiety, disruption, and oppressive and/or intimidating

conduct they caused during the planning and construction phases of the project; (2) also

to mitigate the imminent noise, vibration, and other inner bodily disturbances to persons

and property or wildlife made by its wind towers and other construction; and (3) site its

towers far enough away from Plaintiffs’ and the Putative Class’ homes, properties, work

places, communities, and frequented locations so as to not have negative effects on the

health, well being, comfort, or peace of mind of effected persons and property.

       83. Defendant NextEra and its subsidiaries breached its duty of care owed to

Plaintiffs and the Putative Class as described herein. As such they will have subjected

Plaintiffs and the Putative Class and their guests and property to disturbances and

violations of their rights through such things as strife, anxiety, a ascertainable and

obvious break of community cohesiveness and trust, serious turmoil, and imminent

subjection to a coming wind tower incessant noise, vibrations, shadow flicker and strobe

lighting, which have caused nausea, headaches, sleep deprivation, vertigo, dizziness,

anxiety, and diminution of property values, among other harms.




                                             43
          Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 44 of 45



          84. As a direct and proximate result of Defendant NextEra’s and its subsidiaries

misconduct described herein, Plaintiffs and the Putative Class members have and will

increasingly suffer monetary damages, pecuniary losses, other significant harms,

including negative mental and physical health and well being affects, anxiety, emotional

distress, serious disruption of their lives, and loss of the use and enjoyment of their

properties. Therefore, these quantifiable damages are subject to, and can be, proven at

trial.

          WHEREFORE, for the foregoing reasons set forth herein, Plaintiffs for

themselves and on behalf of the Putative Class respectfully pray for the following relief:

          A.     Appropriate injunctive and equitable relief enjoining any further

construction on the Soldier Creek Wind LLC project in Nemaha County, Kansas until all

statutorily required circumstances as to NEPA, ESA, and other statutory air safety and

nuisance questions are fully and adequately reviewed, studies, mitigated, and otherwise

completely resolved, to include but not be limited to a full and open NEPA

Environmental Impact Statement (EIS) and all requirements under the ESA as described

herein;

          B.     A Preliminary Injunction Ordering Defendant NextEra and its subsidiaries

and affiliates to immediately halt all construction on the Soldier Creek Wind LLC project

in Nemaha County, Kansas until an Final Order is entered on Plaintiffs claims herein;

          C.     A Mandamus Order directing the U.S. Department of Justice to represent

Mr. Mattwaoshshe in this action and other matters to enjoin NextEra from infringing

upon his rights and interests and to protect and pursue his rights and interests herein, and

that of his federally-recognized Kickapoo Tribe, in relation to the Soldier Creek Wind




                                              44
        Case 1:20-cv-01317 Document 1 Filed 05/18/20 Page 45 of 45



LLC project.

       D.      An order certifying the proposed Class as defined above and appointing

Plaintiffs as the Class representative and their Counsel as Class Counsel;

       E.      An award of actual, compensatory and punitive damages, costs and

reasonable attorneys fees and such other relief the Court finds appropriate.


   Dated: May 18, 2020                               Respectfully submitted,

                                                     _______Unsigned_______________

                                                     Blair Drazic, Esq. (CO No.39879)
                                                     Grand Junction, Colorado
                                                     Counsel for Plaintiffs and the
                                                     Putative Class
                                                     *Admitted in Fed. Dist. Ct. Dist. Of
                                                     Colorado
                                                     Pro Hac Vice Motion Filed



                                                     ______s/James Renne/___________

                                                     James Renne, Esq.(DCB No.460235)
                                                     4201 Wilson Blvd.
                                                     Suite 110521
                                                     Arlington, VA 22203
                                                     Counsel for Plaintiffs and the
                                                     Putative Class




                                            45
